Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 1 of 21 Page ID #:1



 1 GLANCY PRONGAY & MURRAY LLP

 2
     Lionel Z. Glancy (#134180)
     Robert V. Prongay (#270796)
 3   Lesley F. Portnoy (#304851)
 4
     Charles H. Linehan (#307439)
     1925 Century Park East, Suite 2100
 5   Los Angeles, CA 90067
 6   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 7   Email: info@glancylaw.com
 8
     Counsel for Plaintiff
 9

10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11

12   BRANDEN HAYES, Individually            Case No.:
     and On Behalf of All Others
13   Similarly Situated,
14                                          CLASS ACTION COMPLAINT
                              Plaintiff,    FOR VIOLATIONS OF THE
15                                          FEDERAL SECURITIES LAWS
16                 v.

17   HUAZHU GROUP LTD., and MIN             JURY TRIAL DEMANDED
18   (JENNY) ZHANG,
19                            Defendants.
20

21

22

23

24

25

26

27

28
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 2 of 21 Page ID #:2



 1        Plaintiff Branden Hayes (“Plaintiff”), individually and on behalf of all others
 2 similarly situated, by and through his attorneys, alleges the following upon

 3 information and belief, except as to those allegations concerning Plaintiff, which are

 4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,

 5 among other things, his counsel’s investigation, which includes without limitation:

 6 (a) review and analysis of regulatory filings made by Huazhu Group Ltd. (“Huazhu”

 7 or the “Company”) with the United States (“U.S.”) Securities and Exchange

 8 Commission (“SEC”); (b) review and analysis of press releases and media reports

 9 issued by and disseminated by Huazhu; and (c) review of other publicly available

10 information concerning Huazhu.

11                  NATURE OF THE ACTION AND OVERVIEW
12        1.     This is a class action on behalf of persons and entities that acquired
13 Huazhu securities between May 14, 2018 and August 28, 2018, inclusive (the “Class

14 Period”), seeking to pursue remedies under the Securities Exchange Act of 1934

15 (the “Exchange Act”).

16        2.     Huazhu operates hotels in China. It was formerly called China Lodging
17 Group Ltd. and changed its name to Huazhu, effective June 1, 2018.

18        3.     On August 28, 2018, media outlets reported that Chinese police were
19 investigating a possible leak of client information from Huazhu, stating that nearly

20 500    million pieces of customer-related information, including registration
21 information, personal data, and booking records, had emerged in an online post.

22        4.     On this news, the Company’s share price fell $1.55 per share, or
23 approximately 4.36%, to close at $33.98 per share on August 28, 2018.1 The news

24 was absorbed by the market over the next several trading sessions, with shares

25 dropping $1.09 per share on August 30, 2018, $0.67 per share on September 4,

26   1
     The Company announced a ratio change from 1 ADS representing 4 ordinary
27 shares, to 1 ADS representing 1 ordinary share, for shareholders as of May 21, 2018,
   effective May 25, 2018. All references to the share price herein reflect the post-split
28
   price.
                                   CLASS ACTION COMPLAINT
                                              1
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 3 of 21 Page ID #:3



 1 2018, $2.46 per share on September 5, 2018, and $0.26 on September 6, 2018, to

 2 close at $31.03 on September 6, 2018.

 3          5.   Throughout the Class Period, Defendants made materially false and/or
 4 misleading statements, as well as failed to disclose material adverse facts about the

 5 Company’s business, operations, and prospects. Specifically, Defendants failed to

 6 disclose to investors: (1) that the Company lacked adequate security measures to

 7 protect customer information; (2) that, as a result of the foregoing, the Company

 8 would be susceptible to increased litigation risk and higher expenses; (3) that, as a

 9 result of the foregoing, the Company’s goodwill would potentially suffer, leading to

10 lower revenues; and (4) that, as a result of the foregoing, Defendants’ positive

11 statements about the Company’s business, operations, and prospects were materially

12 false and/or misleading and/or lacked a reasonable basis.

13          6.   As a result of Defendants’ wrongful acts and omissions, and the
14 precipitous decline in the market value of the Company’s securities, Plaintiff and

15 other Class members have suffered significant losses and damages.

16                           JURISDICTION AND VENUE
17          7.   The claims asserted herein arise under Sections 10(b) and 20(a) of the
18 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

19 thereunder by the SEC (17 C.F.R. § 240.10b-5).

20          8.   This Court has jurisdiction over the subject matter of this action
21 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §

22 78aa).

23          9.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
24 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts

25 in furtherance of the alleged fraud or the effects of the fraud have occurred in this

26 Judicial District. Many of the acts charged herein, including the dissemination of

27 materially false and/or misleading information, occurred in substantial part in this

28 Judicial District, and the Company’s securities are traded within this Judicial

                                  CLASS ACTION COMPLAINT
                                             2
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 4 of 21 Page ID #:4



 1 District.

 2        10.    In connection with the acts, transactions, and conduct alleged herein,
 3 Defendants directly and indirectly used the means and instrumentalities of interstate

 4 commerce, including the United States mail, interstate telephone communications,

 5 and the facilities of a national securities exchange.

 6                                        PARTIES
 7        11.    Plaintiff Branden Hayes, as set forth in the accompanying certification,
 8 incorporated by reference herein, purchased Huazhu securities during the Class

 9 Period, and suffered damages as a result of the federal securities law violations and

10 false and/or misleading statements and/or material omissions alleged herein.

11        12.    Defendant Huazhu is incorporated in the Cayman Islands and its
12 principal executive offices are in Shanghai, China. Huazhu’s ADSs trade on the

13 NASDAQ exchange under the symbol “HTHT.”

14        13.    Defendant Min (Jenny) Zhang (“Zhang”) was the Chief Executive
15 Officer of the Company at all relevant times.

16        14.    Defendant Zhang is also referred to hereinafter as the “Individual
17 Defendant.” Defendant Zhang because of her position with the Company, possessed

18 the power and authority to control the contents of the Company’s reports to the

19 SEC, press releases and presentations to securities analysts, money and portfolio

20 managers and institutional investors, i.e., the market. The Individual Defendant was

21 provided with copies of the Company’s reports and press releases alleged herein to

22 be misleading prior to, or shortly after, their issuance and had the ability and

23 opportunity to prevent their issuance or cause them to be corrected. Because of her

24 position and access to material non-public information available to her, the

25 Individual Defendant knew that the adverse facts specified herein had not been

26 disclosed to, and were being concealed from, the public, and that the positive

27 representations which were being made were then materially false and/or

28 misleading.    The Individual Defendant is liable for the false statements pleaded

                                   CLASS ACTION COMPLAINT
                                              3
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 5 of 21 Page ID #:5



 1 herein.

 2                               SUBSTANTIVE ALLEGATIONS
 3                                       Background
 4         15.    Huazhu operates hotels in China. It was formerly called China Lodging
 5 Group Ltd. and changed its name to Huazhu, effective June 1, 2018.

 6                             Materially False and Misleading
                          Statements Issued During the Class Period
 7
           16.    The Class Period begins on May 14, 2018. On that day, the Company
 8
     published a press release announcing its financial results for first quarter 2018,
 9
     stating in relevant part:
10
           • A total of 3,817 hotels or 384,959 hotel rooms in operation as of
11         March 31, 2018.
12         • Net revenues increased 29.6% year-over-year from RMB1,614.1
           million to RMB2,091.2 million (US$333.4 million) [1] for the first
13         quarter of 2018, exceeding the higher end of our Q1 Guidance. Net
           revenues in 2018Q1 and the comparative for 2017 has reflected the
14         changes in the accounting for revenue recognition in the US GAAP
           effective from January 1, 2018. Excluding the impact of such
15         accounting changes, the revenue growth in Q1 under the previous
           accounting standards on revenue recognition would have been 30.3%.
16
           • Excluding unrealized loss from fair value changes of equity securities
17         of RMB136.7 million and share based compensation, adjusted
           EBITDA (non-GAAP) increased 47.5% year-over-year from
18         RMB379.5 million to RMB559.7 million (US$89.2 million) for the
           first quarter of 2018.
19
           • Net income attributable to China Lodging Group, Limited was
20         RMB128.5 million (US$20.5 million) for the first quarter of 2018,
           compared with RMB152.6 million for the first quarter of 2017.
21         Excluding unrealized loss from fair value changes of equity securities
           of RMB136.7 million and share based compensation, adjusted net
22         income (non-GAAP) increased 67.6% year over year from RMB168.4
           million to RMB282.3 million (US$45.0 million) for the first quarter of
23         2018.
24         • To strengthen our partnership with AccorHotels, Huazhu had made a
           strategic investment of about 4.5% in AccorHotels and suggested a
25         representation on the board of AccorHotels accordingly. This
           suggestion has been positively received by AccorHotels and shall be
26         discussed further in the coming weeks.
27         • The Company provides guidance for Q2 2018 net revenues growth of
           24%-26% year over year, and revises upward the full year net revenues
28         growth estimate ranges from 16%-19% to 18%-22% accordingly.

                                     CLASS ACTION COMPLAINT
                                                4
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 6 of 21 Page ID #:6



 1                                            ***
 2          As of March 31, 2018, the Company’s loyalty program had
            approximately 108 million members, who contributed approximately
 3          76% of room nights sold during the first quarter of 2018 and
            approximately 87% of room nights were sold through the Company’s
 4          own direct channels.
 5          “We are excited to report a great start to the year. In the first quarter,
            same-hotel RevPAR grew by 6.5%, exceeding our expectation and
 6          reflecting the solid economic growth. Our fast expansion in mid- and
            upscale hotels are well on track. In the first quarter of 2018, our mid-
 7          and up-scale room count increased by 92% year-over-year, and
            accounted for approximately 32% and 80% in total rooms in operation
 8          and in pipeline, respectively.” commented Ms. Jenny Zhang, Chief
            Executive Officer of China Lodging Group.
 9
            17.   On August 22, 2018, the Company announced its financial results for
10
     the second quarter 2018, stating in relevant part:
11
           A total of 3,903 hotels or 393,417 hotel rooms in operation as of June
12          30, 2018.
13         Net revenues increased 25.9% year-over-year from          RMB2,002.4
            million to RMB2,521.3 million (US$381.0 million) [1] for the second
14          quarter of 2018, hitting high-end of Q2 revenue guidance.
15         Income from operations increased 53.2% year-over-year from
            RMB438.0 million to RMB671.0 million (US$101.4 million) for the
16          second quarter of 2018. The operating margin improved from 21.9% to
            26.6%.
17
           Net income attributable to Huazhu Group Limited was
18          RMB338.4 million (US$51.1 million) for the second quarter of 2018,
            compared with RMB386.1 million for the second quarter of 2017.
19          Excluding unrealized losses from fair value changes of equity securities
            and share based compensation, adjusted net income attributable to
20          Huazhu Group Limited (non-GAAP) increased 38.7% year over year
            from RMB402.1 million to RMB557.8 million (US$84.3 million) for
21          the second quarter of 2018.
22         Excluding unrealized losses from fair value changes of equity securities
            and share based compensation, adjusted EBITDA (non-GAAP)
23          increased 35.1% year-over-year from RMB714.4 million to RMB965.0
            million (US$145.8 million) for the second quarter of 2018.
24
           The Company provides guidance for Q3 2018 net revenues growth of
25          10.5%-12.5% year over year, and maintains the full year net revenues
            growth estimate range of 18%-22%.
26
                                              ***
27
           As of June 30, 2018, the Company’s loyalty program had
28          approximately 113 million members, who contributed approximately

                                    CLASS ACTION COMPLAINT
                                               5
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 7 of 21 Page ID #:7



 1        75% of room nights sold during the second quarter of 2018 and
          approximately 86% of room nights were sold through the Company’s
 2        own direct channels.
 3        “We are excited about the strong performance in the second quarter.
          Our same-hotel RevPAR grew by 7.9% year-over-year despite a high
 4        comparison base during the same period in 2017. The strong demand
          allowed us to drive higher room rates while maintaining occupancy rate
 5        as high as 92.2% for our mature hotels. Our hotel expansion is also well
          on track. In the first half of 2018, we opened a total of 274 hotels (gross
 6        opening) with 65% under mid- and up-scale brands. The number of
          hotels in pipeline reached 839, a record high number,” commented Ms.
 7        Jenny Zhang, Chief Executive Officer of Huazhu.
 8        18.   The above statements identified in ¶¶ 16-17 were materially false
 9 and/or misleading, and failed to disclose material adverse facts about the Company’s

10 business, operations, and prospects. Specifically, Defendants failed to disclose to

11 investors: (1) that the Company lacked adequate security measures to protect

12 customer information; (2) that, as a result of the foregoing, the Company would be

13 susceptible to increased litigation risk and higher expenses; (3) that, as a result of

14 the foregoing, the Company’s goodwill would potentially suffer, leading to lower

15 revenues; and (4) that, as a result of the foregoing, Defendants’ positive statements

16 about the Company’s business, operations, and prospects were materially false

17 and/or misleading and/or lacked a reasonable basis.

18                      Disclosures at the End of the Class Period
19        19.   On August 28, 2018, media outlets reported that Chinese police were
20 investigating a possible leak of client information from Huazhu. An article by

21 Reuters stated:

22        AUGUST 28, 2018 / 11:02 PM /
23        China police investigate possible data breach at hotel operator
          Huazhu
24
          SHANGHAI (Reuters) - Chinese police are investigating a possible
25        leak of client information from Huazhu Group, after state media said
          nearly 500 million pieces of customer-related information from the
26        hotel operator had emerged in an online post.
27        Shanghai’s Changning District police said, on their official Weibo
          account late on Tuesday, that they had been alerted to the possible data
28        breach by the company.

                                   CLASS ACTION COMPLAINT
                                              6
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 8 of 21 Page ID #:8



 1          Huazhu operates 18 brands in China including that of French hotel
            group AccorHotel’s Mercure and Ibis hotels. The company’s
 2          headquarters are in Shanghai’s Changning district.
 3          Xinhua reported on Wednesday that nearly 500 million pieces of
            information related to the hotel group’s customers had emerged on an
 4          online post on Tuesday, which included customer registration
            information, personal data and booking records.
 5
            20.   On this news, the Company’s share price fell $1.55 per share, or
 6
     approximately 4.36%, to close at $33.98 per share on August 28, 2018. The news
 7
     was absorbed by the market over the next several trading sessions, with shares
 8
     dropping $1.09 per share on August 30, 2018, $0.67 per share on September 4,
 9
     2018, $2.46 per share on September 5, 2018, and $0.26 on September 6, 2018, to
10
     close at $31.03 on September 6, 2018.
11
                             CLASS ACTION ALLEGATIONS
12
            21.   Plaintiff brings this action as a class action pursuant to Federal Rule of
13
     Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
14
     entities that acquired Huazhu securities between May 14, 2018 and August 28,
15
     2018, inclusive, and who were damaged thereby (the “Class”). Excluded from the
16
     Class are Defendants, the officers and directors of the Company, at all relevant
17
     times, members of their immediate families and their legal representatives, heirs,
18
     successors, or assigns, and any entity in which Defendants have or had a controlling
19
     interest.
20
            22.   The members of the Class are so numerous that joinder of all members
21
     is impracticable. Throughout the Class Period, Huazhu’s ADSs actively traded on
22
     the NASDAQ. While the exact number of Class members is unknown to Plaintiff at
23
     this time and can only be ascertained through appropriate discovery, Plaintiff
24
     believes that there are at least hundreds or thousands of members in the proposed
25
     Class. Millions of Huazhu ADSs were traded publicly during the Class Period on
26
     the NASDAQ. Record owners and other members of the Class may be identified
27
     from records maintained by Huazhu or its transfer agent and may be notified of the
28

                                    CLASS ACTION COMPLAINT
                                               7
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 9 of 21 Page ID #:9



 1 pendency of this action by mail, using the form of notice similar to that customarily

 2 used in securities class actions.

 3        23.    Plaintiff’s claims are typical of the claims of the members of the Class
 4 as all members of the Class are similarly affected by Defendants’ wrongful conduct

 5 in violation of federal law that is complained of herein.

 6        24.    Plaintiff will fairly and adequately protect the interests of the members
 7 of the Class and has retained counsel competent and experienced in class and

 8 securities litigation.

 9        25.    Common questions of law and fact exist as to all members of the Class
10 and predominate over any questions solely affecting individual members of the

11 Class. Among the questions of law and fact common to the Class are:

12        (a)    whether the federal securities laws were violated by Defendants’ acts as
13 alleged herein;

14        (b)    whether statements made by Defendants to the investing public during
15 the Class Period omitted and/or misrepresented material facts about the business,

16 operations, and prospects of Huazhu; and

17        (c)    to what extent the members of the Class have sustained damages and
18 the proper measure of damages.

19        26.    A class action is superior to all other available methods for the fair and
20 efficient adjudication of this controversy since joinder of all members is

21 impracticable. Furthermore, as the damages suffered by individual Class members

22 may be relatively small, the expense and burden of individual litigation makes it

23 impossible for members of the Class to individually redress the wrongs done to

24 them. There will be no difficulty in the management of this action as a class action.

25                          UNDISCLOSED ADVERSE FACTS
26        27.    The market for Huazhu’s securities was open, well-developed and
27 efficient at all relevant times. As a result of these materially false and/or misleading

28 statements, and/or failures to disclose, Huazhu’s securities traded at artificially

                                   CLASS ACTION COMPLAINT
                                              8
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 10 of 21 Page ID #:10



   1 inflated prices during the Class Period. Plaintiff and other members of the Class

   2 purchased or otherwise acquired Huazhu’s securities relying upon the integrity of

   3 the market price of the Company’s securities and market information relating to

   4 Huazhu, and have been damaged thereby.

   5        28.   During the Class Period, Defendants materially misled the investing
   6 public, thereby inflating the price of Huazhu’s securities, by publicly issuing false

   7 and/or misleading statements and/or omitting to disclose material facts necessary to

   8 make Defendants’ statements, as set forth herein, not false and/or misleading. The

   9 statements and omissions were materially false and/or misleading because they

  10 failed to disclose material adverse information and/or misrepresented the truth about

  11 Huazhu’s business, operations, and prospects as alleged herein.

  12        29.   At all relevant times, the material misrepresentations and omissions
  13 particularized in this Complaint directly or proximately caused or were a substantial

  14 contributing cause of the damages sustained by Plaintiff and other members of the

  15 Class. As described herein, during the Class Period, Defendants made or caused to

  16 be made a series of materially false and/or misleading statements about Huazhu’s

  17 financial well-being and prospects. These material misstatements and/or omissions

  18 had the cause and effect of creating in the market an unrealistically positive

  19 assessment of the Company and its financial well-being and prospects, thus causing

  20 the Company’s securities to be overvalued and artificially inflated at all relevant

  21 times. Defendants’ materially false and/or misleading statements during the Class

  22 Period resulted in Plaintiff and other members of the Class purchasing the

  23 Company’s securities at artificially inflated prices, thus causing the damages

  24 complained of herein when the truth was revealed.

  25                                 LOSS CAUSATION
  26        30.   Defendants’ wrongful conduct, as alleged herein, directly and
  27 proximately caused the economic loss suffered by Plaintiff and the Class.

  28        31.   During the Class Period, Plaintiff and the Class purchased Huazhu’s

                                    CLASS ACTION COMPLAINT
                                               9
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 11 of 21 Page ID #:11



   1 securities at artificially inflated prices and were damaged thereby. The price of the

   2 Company’s securities significantly declined when the misrepresentations made to

   3 the market, and/or the information alleged herein to have been concealed from the

   4 market, and/or the effects thereof, were revealed, causing investors’ losses.

   5                             SCIENTER ALLEGATIONS
   6         32.    As alleged herein, Defendants acted with scienter since Defendants
   7 knew that the public documents and statements issued or disseminated in the name

   8 of the Company were materially false and/or misleading; knew that such statements

   9 or documents would be issued or disseminated to the investing public; and

  10 knowingly and substantially participated or acquiesced in the issuance or

  11 dissemination of such statements or documents as primary violations of the federal

  12 securities laws. As set forth elsewhere herein in detail, the Individual Defendant, by

  13 virtue of her receipt of information reflecting the true facts regarding Huazhu, her

  14 control over, and/or receipt and/or modification of Huazhu’s allegedly materially

  15 misleading misstatements and/or her associations with the Company which made

  16 them privy to confidential proprietary information concerning Huazhu, participated

  17 in the fraudulent scheme alleged herein.

  18
                   APPLICABILITY OF PRESUMPTION OF RELIANCE
  19                   (FRAUD-ON-THE-MARKET DOCTRINE)
  20
             33.    The market for Huazhu’s securities was open, well-developed and
  21
       efficient at all relevant times. As a result of the materially false and/or misleading
  22
       statements and/or failures to disclose, Huazhu’s securities traded at artificially
  23
       inflated prices during the Class Period. On June 18, 2018, the Company’s share
  24
       price closed at a Class Period high of $49.48 per share. Plaintiff and other members
  25
       of the Class purchased or otherwise acquired the Company’s securities relying upon
  26
       the integrity of the market price of Huazhu’s securities and market information
  27
       relating to Huazhu, and have been damaged thereby.
  28

                                      CLASS ACTION COMPLAINT
                                                 10
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 12 of 21 Page ID #:12



   1        34.    During the Class Period, the artificial inflation of Huazhu’s shares was
   2 caused by the material misrepresentations and/or omissions particularized in this

   3 Complaint causing the damages sustained by Plaintiff and other members of the

   4 Class. As described herein, during the Class Period, Defendants made or caused to

   5 be made a series of materially false and/or misleading statements about Huazhu’s

   6 business, prospects, and operations. These material misstatements and/or omissions

   7 created an unrealistically positive assessment of Huazhu and its business,

   8 operations, and prospects, thus causing the price of the Company’s securities to be

   9 artificially inflated at all relevant times, and when disclosed, negatively affected the

  10 value of the Company shares.         Defendants’ materially false and/or misleading
  11 statements during the Class Period resulted in Plaintiff and other members of the

  12 Class purchasing the Company’s securities at such artificially inflated prices, and

  13 each of them has been damaged as a result.

  14        35.    At all relevant times, the market for Huazhu’s securities was an
  15 efficient market for the following reasons, among others:

  16        (a)    Huazhu shares met the requirements for listing, and was listed and
  17 actively traded on the NASDAQ, a highly efficient and automated market;

  18        (b)    As a regulated issuer, Huazhu filed periodic public reports with the
  19 SEC and/or the NASDAQ;

  20        (c)    Huazhu regularly communicated with public investors via established
  21 market communication mechanisms, including through regular dissemination of

  22 press releases on the national circuits of major newswire services and through other

  23 wide-ranging public disclosures, such as communications with the financial press

  24 and other similar reporting services; and/or

  25        (d)    Huazhu was followed by securities analysts employed by brokerage
  26 firms who wrote reports about the Company, and these reports were distributed to

  27 the sales force and certain customers of their respective brokerage firms. Each of

  28 these reports was publicly available and entered the public marketplace.

                                     CLASS ACTION COMPLAINT
                                                11
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 13 of 21 Page ID #:13



   1        36.    As a result of the foregoing, the market for Huazhu’s securities
   2 promptly digested current information regarding Huazhu from all publicly available

   3 sources and reflected such information in Huazhu’s share price. Under these

   4 circumstances, all purchasers of Huazhu’s securities during the Class Period

   5 suffered similar injury through their purchase of Huazhu’s securities at artificially

   6 inflated prices and a presumption of reliance applies.

   7        37.    A Class-wide presumption of reliance is also appropriate in this action
   8 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United

   9 States, 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded

  10 on Defendants’ material misstatements and/or omissions.          Because this action
  11 involves Defendants’ failure to disclose material adverse information regarding the

  12 Company’s      business operations and financial prospects—information that
  13 Defendants were obligated to disclose—positive proof of reliance is not a

  14 prerequisite to recovery. All that is necessary is that the facts withheld be material

  15 in the sense that a reasonable investor might have considered them important in

  16 making investment decisions. Given the importance of the Class Period material

  17 misstatements and omissions set forth above, that requirement is satisfied here.

  18                                 NO SAFE HARBOR
  19        38.    The statutory safe harbor provided for forward-looking statements
  20 under certain circumstances does not apply to any of the allegedly false statements

  21 pleaded in this Complaint. The statements alleged to be false and misleading herein

  22 all relate to then-existing facts and conditions. In addition, to the extent certain of

  23 the statements alleged to be false may be characterized as forward looking, they

  24 were not identified as “forward-looking statements” when made and there were no

  25 meaningful cautionary statements identifying important factors that could cause

  26 actual results to differ materially from those in the purportedly forward-looking

  27 statements. In the alternative, to the extent that the statutory safe harbor is

  28 determined to apply to any forward-looking statements pleaded herein, Defendants

                                     CLASS ACTION COMPLAINT
                                                12
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 14 of 21 Page ID #:14



   1 are liable for those false forward-looking statements because at the time each of

   2 those forward-looking statements was made, the speaker had actual knowledge that

   3 the forward-looking statement was materially false or misleading, and/or the

   4 forward-looking statement was authorized or approved by an executive officer of

   5 Huazhu who knew that the statement was false when made.

   6                                      FIRST CLAIM
   7
                       Violation of Section 10(b) of The Exchange Act and
                              Rule 10b-5 Promulgated Thereunder
   8                                 Against All Defendants
   9
             39.    Plaintiff repeats and re-alleges each and every allegation contained
  10
       above as if fully set forth herein.
  11
             40.    During the Class Period, Defendants carried out a plan, scheme and
  12
       course of conduct which was intended to and, throughout the Class Period, did: (i)
  13
       deceive the investing public, including Plaintiff and other Class members, as alleged
  14
       herein; and (ii) cause Plaintiff and other members of the Class to purchase Huazhu’s
  15
       securities at artificially inflated prices. In furtherance of this unlawful scheme, plan
  16
       and course of conduct, Defendants, and each defendant, took the actions set forth
  17
       herein.
  18
             41.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
  19
       made untrue statements of material fact and/or omitted to state material facts
  20
       necessary to make the statements not misleading; and (iii) engaged in acts, practices,
  21
       and a course of business which operated as a fraud and deceit upon the purchasers of
  22
       the Company’s securities in an effort to maintain artificially high market prices for
  23
       Huazhu’s securities in violation of Section 10(b) of the Exchange Act and Rule 10b-
  24
       5. All Defendants are sued either as primary participants in the wrongful and illegal
  25
       conduct charged herein or as controlling persons as alleged below.
  26
             42.    Defendants, individually and in concert, directly and indirectly, by the
  27
       use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  28

                                       CLASS ACTION COMPLAINT
                                                  13
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 15 of 21 Page ID #:15



   1 and participated in a continuous course of conduct to conceal adverse material

   2 information about Huazhu’s financial well-being and prospects, as specified herein.

   3        43.    Defendants employed devices, schemes and artifices to defraud, while
   4 in possession of material adverse non-public information and engaged in acts,

   5 practices, and a course of conduct as alleged herein in an effort to assure investors of

   6 Huazhu’s value and performance and continued substantial growth, which included

   7 the making of, or the participation in the making of, untrue statements of material

   8 facts and/or omitting to state material facts necessary in order to make the

   9 statements made about Huazhu and its business operations and future prospects in

  10 light of the circumstances under which they were made, not misleading, as set forth

  11 more particularly herein, and engaged in transactions, practices and a course of

  12 business which operated as a fraud and deceit upon the purchasers of the Company’s

  13 securities during the Class Period.

  14        44.    The Individual Defendant’s primary liability and controlling person
  15 liability arises from the following facts: (i) the Individual Defendant was a high-

  16 level executive and/or director at the Company during the Class Period and member

  17 of the Company’s management team or had control thereof; (ii) the Individual

  18 Defendant by virtue of her responsibilities and activities as a senior officer and/or

  19 director of the Company, was privy to and participated in the creation, development

  20 and reporting of the Company’s internal budgets, plans, projections and/or reports;

  21 (iii) the Individual Defendant enjoyed significant personal contact and familiarity

  22 with the other defendants and was advised of, and had access to, other members of

  23 the Company’s management team, internal reports and other data and information

  24 about the Company’s finances, operations, and sales at all relevant times; and (iv)

  25 the Individual Defendant was aware of the Company’s dissemination of information

  26 to the investing public which they knew and/or recklessly disregarded was

  27 materially false and misleading.

  28        45.    Defendants had actual knowledge of the misrepresentations and/or

                                     CLASS ACTION COMPLAINT
                                                14
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 16 of 21 Page ID #:16



   1 omissions of material facts set forth herein, or acted with reckless disregard for the

   2 truth in that they failed to ascertain and to disclose such facts, even though such

   3 facts were available to them. Such defendants’ material misrepresentations and/or

   4 omissions were done knowingly or recklessly and for the purpose and effect of

   5 concealing Huazhu’s financial well-being and prospects from the investing public

   6 and supporting the artificially inflated price of its securities. As demonstrated by

   7 Defendants’ overstatements and/or misstatements of the Company’s business,

   8 operations, financial well-being, and prospects throughout the Class Period,

   9 Defendants, if they did not have actual knowledge of the misrepresentations and/or

  10 omissions alleged, were reckless in failing to obtain such knowledge by deliberately

  11 refraining from taking those steps necessary to discover whether those statements

  12 were false or misleading.

  13        46.   As a result of the dissemination of the materially false and/or
  14 misleading information and/or failure to disclose material facts, as set forth above,

  15 the market price of Huazhu’s securities was artificially inflated during the Class

  16 Period. In ignorance of the fact that market prices of the Company’s securities were

  17 artificially inflated, and relying directly or indirectly on the false and misleading

  18 statements made by Defendants, or upon the integrity of the market in which the

  19 securities trades, and/or in the absence of material adverse information that was

  20 known to or recklessly disregarded by Defendants, but not disclosed in public

  21 statements by Defendants during the Class Period, Plaintiff and the other members

  22 of the Class acquired Huazhu’s securities during the Class Period at artificially high

  23 prices and were damaged thereby.

  24        47.   At the time of said misrepresentations and/or omissions, Plaintiff and
  25 other members of the Class were ignorant of their falsity, and believed them to be

  26 true. Had Plaintiff and the other members of the Class and the marketplace known

  27 the truth regarding the problems that Huazhu was experiencing, which were not

  28 disclosed by Defendants, Plaintiff and other members of the Class would not have

                                    CLASS ACTION COMPLAINT
                                               15
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 17 of 21 Page ID #:17



   1 purchased or otherwise acquired their Huazhu securities, or, if they had acquired

   2 such securities during the Class Period, they would not have done so at the

   3 artificially inflated prices which they paid.

   4         48.    By virtue of the foregoing, Defendants violated Section 10(b) of the
   5 Exchange Act and Rule 10b-5 promulgated thereunder.

   6         49.    As a direct and proximate result of Defendants’ wrongful conduct,
   7 Plaintiff and the other members of the Class suffered damages in connection with

   8 their respective purchases and sales of the Company’s securities during the Class

   9 Period.

  10                                   SECOND CLAIM
  11
                         Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendant
  12
             50.    Plaintiff repeats and re-alleges each and every allegation contained
  13
       above as if fully set forth herein.
  14
             51.    The Individual Defendant acted as a controlling person of Huazhu
  15
       within the meaning of Section 20(a) of the Exchange Act as alleged herein. By
  16
       virtue of their high-level positions and their ownership and contractual rights,
  17
       participation in, and/or awareness of the Company’s operations and intimate
  18
       knowledge of the false financial statements filed by the Company with the SEC and
  19
       disseminated to the investing public, Individual Defendant had the power to
  20
       influence and control and did influence and control, directly or indirectly, the
  21
       decision-making of the Company, including the content and dissemination of the
  22
       various statements which Plaintiff contends are false and misleading. Individual
  23
       Defendant was provided with or had unlimited access to copies of the Company’s
  24
       reports, press releases, public filings, and other statements alleged by Plaintiff to be
  25
       misleading prior to and/or shortly after these statements were issued and had the
  26
       ability to prevent the issuance of the statements or cause the statements to be
  27
       corrected.
  28

                                       CLASS ACTION COMPLAINT
                                                  16
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 18 of 21 Page ID #:18



   1        52.    In particular, Individual Defendant had direct and supervisory
   2 involvement in the day-to-day operations of the Company and, therefore, had the

   3 power to control or influence the particular transactions giving rise to the securities

   4 violations as alleged herein, and exercised the same.

   5        53.    As set forth above, Huazhu and Individual Defendant each violated
   6 Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this

   7 Complaint. By virtue of her position as controlling person, Individual Defendant is

   8 liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

   9 result of Defendants’ wrongful conduct, Plaintiff and other members of the Class

  10 suffered damages in connection with their purchases of the Company’s securities

  11 during the Class Period.

  12                                PRAYER FOR RELIEF
  13        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  14        (a)    Determining that this action is a proper class action under Rule 23 of
  15 the Federal Rules of Civil Procedure;

  16        (b)    Awarding compensatory damages in favor of Plaintiff and the other
  17 Class members against all defendants, jointly and severally, for all damages

  18 sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

  19 including interest thereon;

  20        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses
  21 incurred in this action, including counsel fees and expert fees; and

  22        (d)    Such other and further relief as the Court may deem just and proper.
  23                               JURY TRIAL DEMANDED
  24        Plaintiff hereby demands a trial by jury.
  25

  26

  27

  28

                                     CLASS ACTION COMPLAINT
                                                17
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 19 of 21 Page ID #:19



   1 Dated: October 8, 2018             GLANCY PRONGAY & MURRAY LLP
   2

   3                                    By: s/ Robert V. Prongay
   4                                    Lionel Z. Glancy
                                        Robert V. Prongay
   5                                    Lesley F. Portnoy
   6                                    Charles H. Linehan
                                        1925 Century Park East, Suite 2100
   7                                    Los Angeles, CA 90067
   8                                    Telephone: (310) 201-9150
                                        Facsimile: (310) 201-9160
   9                                    Email: info@glancylaw.com
  10
                                        LAW OFFICES OF HOWARD G. SMITH
  11                                    Howard G. Smith
  12                                    3070 Bristol Pike, Suite 112
                                        Bensalem, PA 19020
  13                                    Telephone: (215) 638-4847
  14                                    Facsimile: (215) 638-4867

  15                                    Attorneys for Plaintiff Branden Hayes
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                 CLASS ACTION COMPLAINT
                                            18
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 20 of 21 Page ID #:20




                         [REDACTED]
Case 2:18-cv-08633-DSF-AS Document 1 Filed 10/08/18 Page 21 of 21 Page ID #:21



                         Branden Hayes's Transactions in
                         Huazhu Group Limited (HTHT)
               Date     Transaction Type    Quantity       Unit Price
             06/07/2018     Bought                    70      $49.3000
